The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
With respect to the language of claim 1, examiner makes the following interpretation.  As near as examiner can tell the two plots required by claim 1 are intensity plots with fluorescence expressed along the Y-axis and the scattering information expressed along the X-axis.  This means that for the predetermined region to be located at the left side of the leucocyte region, the intensity of the forward scattering needs to be less for the particles in the predetermined region than the intensity of the leucocyte particles.  Additionally instant paragraph [0077] teaches that the forward-scattered light is measured with a detection angle of 2-8°.  Thus, the treatment of the blood sample prior to analysis needs to produce particles with a smaller forward-scattered intensity than the leucocytes to meet the requirements of claim 1.  Examiner now refers applicant to the cited and below applied Kim patent (US 5,559,037) which used 3 triggers to measure particles and display plots of the particles.  The three triggers were red fluorescence (FL3), axial light loss (ALL) and intermediate angle scatter (IAS, see column 5, lines 39-42 of Kim).  The paragraph bridging columns 5-6 of Kim teaches that for this purpose, one or more detectors are placed in the forward light path to measure the ISA (3-10°) and either small angle forward scattering (SAS, 1-3°) or ALL (0-1°).  Of relevance is that SAS and IAS include the range of light measured in the instant disclosure and are measuring scattered light as the particles pass through the laser used in the detector.  Figure 3 of Kim shows the location of the different particles when different combinations of the three triggers are used along the axes of the graph.  The reference numbers are found on column 10, lines 1-9.  Of relevance to the instant disclosure are 202 (lymphocytes), 204 (monocytes), 206 (granulocytes) and 210 (NRBC, nucleated red blood cells).  Figure 3B and 3C plot forward light measurements against fluorescence with the axes switched from that of the instant claims.  In both figures location 210 is located below locations 202, 204, and 206.  If this were inverted so that the axes were as required by the instant claims, the region for nucleated red blood cells would appear to the left of the leucocyte population regions.  The for examination purposes, examiner will treat the naked stained nuclei produced through lysis of nucleated red blood cells as within the scope of the characterization cells of claims 19-22.  
With respect to what constitutes providing a warning in the claims, instant paragraph [0065] teaches that when the amount of the characterization cells is greater than a predetermined threshold value, it can be determined that nucleated red blood cells exist in a blood sample, and a warning may then be provided.  Instant paragraphs [0065] and [00104] teach that the warning may include providing a warning prompt in the form of text, sound, light or a pop-up window, etc.  In other words providing a warning requires measuring/counting a particle representative of nucleated red blood cells and comparing that number to a threshold to determine if nucleated red blood cells are in the sample.  Then, if it is determined that nucleated red blood cells are present, a warning in the form of text, sound, light or a pop-up window is provided.  The instant disclosure does not describe what is in the test and/or pop-up window.  Thus, for examination purposes, the warning will be treated as including the number/amount of particles representative of nucleated red blood cells.  In addition, examiner points to three cited patent documents showing other terms that might be used to indicate a warning: the Sakata patent ((US 5,264,369), the Chupp patent (US 5,631,165) and the Kataoka publication (US 2010/0248247).  Sakata teaches that a warning can be in the form of a flag (see column 3, lines 2-7). Chupp has a similar teaching (see column 64, lines 61-63).  In Kataoka, paragraphs [0172]-[0173] teach the storage of flags during at least one step in the process and the display of these flags with the numerical analysis results of the measured measurement items (WBC, RBC, PLT, NRBC, etc.) on the analysis result screens R1, R2 and R3.  Lymphoblasts are contained in the blood sample A.  For this reason, in the analysis result data relating to the blood sample A, the lymphoblast flag is set with "1".  Therefore, on the analysis result screen R1 for blood sample A, column F of Flag has an indication "L-Blast?" which is information representing the possible presence of a lymphoblast item, as shown in figure 15A.  On the other hand, lymphoblasts are not contained in the blood sample B and blood sample C.  For this reason, in the analysis result data relating to 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-24 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Each of the independent claims requires preprocessing a blood sample by mixing it with a fluorescent dye and a hemolytic component in which the hemolytic component hemolyzes red blood cells and the fluorescent dye stains leucocytes and nucleated red blood cells.  After that the independent claims require measuring forward scattered light, side scattered light and fluorescence information.  Using side scattered light and fluorescence information leucocytes are required to be classified into at least four groups (see at least figures 2A and 3A).  Then the forward scattered light and fluorescence information are used to create a dot plot with the X axis/coordinate represents forward scattered light and the Y axis/coordinate represents fluorescence.  This plot has a leucocyte region and a predetermined feature region located to the left of the leucocyte region (see at least figures 2B and 3B).  If the claims are enabled, one would expect that for a reagent within the scope of the reagent required by the claims for preprocessing, both the classification of leucocytes required by the claims and the dot plot would produce dots in the predetermined feature region with the presence of nucleated red blood cells in the sample.  Furthermore, the closer the reagent used in 
To answer this question, examiner first turns to the cited Mizukami patent (US 6,004,816).  Column 7, lines 1-29 teach a reagent composition within the scope of the instant claims: a hemolytic agent/component and a fluorescent dye.  Examiner notes that the dye is similar to the dyes used in the instant disclosure.  Examples 1 and 2 teach the synthesis of dyes that differ from the instantly disclosed dyes in the substituents bound to the two ring nitrogen atoms and the anion.  Example 3 teaches a reagent composition using one of the dyes that is quite similar to the reagent disclosed in paragraphs [0079]-[0080] of the instant specification.  Thus there would have been a high expectation based on these similarities to the instant reagent compositions that the required plots will look similar to the plots of the instant disclosure.  Figures 1 and 2 of Mizukami are plots that correspond to the required plots.  While figure 1 of Mizukami is quite similar to instant figures 2A and 3A, figure 2 of Mizukami is substantially different from instant figures 2B and 3B.  Example 4 of Mizukami used the reagent of example 3 on sample known to have various abnormal cells.  Of these samples one contained erythroblasts (nucleated red blood cells).  The plot for this is shown in figure 13.  Examiner notes that the plot in figure 13 of Mizukami does not appear to be similar to any of the plots in the instant application.  Thus even though the dye and reagent of Mizukami are rather similar to the instantly disclosed reagents and the information used to make the plots of Mizukami are the same as used to make the instantly claimed plots, Mizukami does not produce a plot that appears to be capable of showing the instantly required predetermined feature region required by the instant claims.  
Next examiner turns to the cite Kataoka patent publication (US 2010/0248247).  Paragraph [0153] teaches a reagent composition within the scope of the instant claims: a hemolytic agent/component and a fluorescent dye.  Examiner notes that the dyes [Chem. 9] to [Chem.12] shown in paragraphs [0095] and [0098] are quite similar to the dyes disclosed in instant paragraphs [0079]-[0080].  While the actual dye used in the reagent in paragraph [0153] of Kataoka in not one of these (see paragraph [0106] of Kataoka), it is still similar and is used for the same purpose by Kataoka.  Additionally the hemolytic component is also similar to the instantly disclosed hemolytic component.  Thus, again there would have been a significant expectation based on these similarities to the instant reagent compositions that the required plots 
Thus the instantly claimed predetermined feature region and its location required in the claims and shown in at least instant figures 2B and 3B is not enabled for at least the full scope of the instant claims.  It appears that at best, the instant results are a result of the specific reagent compositions disclosed in the instant disclosure, some combination of steps during either the preprocessing, measurement of the fluorescence and scatter or the manner in which the forward scatter/fluorescence dot plot is formed or a combination thereof.  
With regard specifically to claim 23, the claim does not set any limits on where the predetermined feature region may be defined.  However, the instant disclosure with respect to figure 12, paragraph [0068] presents a single set of features that can be used to dynamically set the boundary for the predetermined feature region.  No explanation of when different features can be used to dynamically set the feature region that one looks for the characteristic cells.  Thus, the claim is at least overly broad since it covers arbitrarily setting the predetermined feature region while the disclosure has clear features which it uses to dynamically adjust the predetermined feature region.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 5,559,037) in view of Sakata (US 5,308,772) or alternatively Sakata in view of Kim.  In the patent Kim teaches a flow cytometer (see figure 1) and method for the simultaneous analysis of nucleated red blood cells (NRBC) and white blood cells (WBC).  In the device and method, forward-scattered light information (through element 102, see column 7, lines 49-55, the paragraph bridging columns 5-6 and column 8, lines 30-42), side-scattered light information (through elements 106 and 108, see column 8, lines 30-42) and fluorescence information (through element 104, see column 7, lines 49-55 and column 8, lines 30-42) are acquired when cells in a blood sample pass through a detection region (flow cell 100) of a flow cytometer.  Figure 3A shows a WBC/DIFF scatter gram in which the axial light loss (ALL) and intermediate angle scatter (IAS, see column 5, lines 39-42 of Kim) are used to classify leucocytes into at least three groups: lymphocyte population (202), monocyte population (204) and granulocyte population (206, see at least column 10, lines 1-9).  Figures 3B and 3C show a plot in which the nucleated red blood cell population (210) is separated from the other white blood cell populations by plotting forward light path information (Y-axis) and the fluorescence information (X-axis) to generate a plot of said blood sample, wherein the leucocyte population region (white blood cells) is above a predetermined feature that corresponds to nucleated red blood cells.  One of ordinary skill in the art would have recognized that inversion of the data so that the fluorescence information is the located along the Y-axis and the forward path information is located along the X-axis would move the different regions so that the predetermined feature region that corresponds to nucleated red blood cells that is located at a left side of said leucocyte population regions.  Column 8, line 43 to column 9, line 67 teach that algorithms use this data to count the number of nucleated red blood cells along with other cell types and flag some cell types (see the table in column 8 for an explanation of what is flagged).  The paragraph bridging .  
In the patent Sakata teaches a method for classifying and counting leucocytes with a flow cytometer.  A sample to be assayed is prepared by eliminating influences of erythrocytes from a hematological sample without changing leukocytes morphologically; adjusting the pH value to a level suitable for staining; and staining the leukocytes with at least two dyes including Astrazon Yellow 3G capable of specifically staining at least basophils and immature granulocytes and Neutral Red capable of specifically staining at least eosinophils.  Thus leukocytes contained in the hematological sample can be classified at least three or six groups including immature granulocytes by measuring a single specimen with a flow cytometer.  Column 1, lines 16-57 teach that peripheral blood of normal subjects contains five types of leukocytes: lymphocytes, monocytes, neutrophils, eosinophils and basophils.  These leukocytes differ from each other in function and, therefore, the classification and counting of leukocytes contained in the peripheral blood is highly useful in the diagnosis of various diseases.  It is well known that the peripheral blood of a patient with, for example, leukemia contains immature granulocytes which are usually not observed in the peripheral blood but in the bone marrow.  Therefore, it is highly important to detect, classify and count these immature granulocytes for diagnostic purposes.  Classification and counting of leukocytes had most commonly been accomplished by a manual differential counting method (using a blood smear).  The differential counting method has several disadvantages such that the preparation of the specimen to be examined requires troublesome procedures; that the classification through microscopic observation should be made by a skilled person and the measured value considerably varies from technician to technician; that the small number of leukocytes to be counted causes large statistical errors; and that it is a great burden for the technician to classify and count leukocytes by this method.  Therefore attempts have been made in order to automatically classify and count a number of leukocytes to thereby increase accuracy and save labor.  These automated devices included those based on a flow system for solving the above-mentioned problems.  The paragraph bridging columns 2-3 teaches that none of these methods makes it possible to specifically classify and count immature granulocytes.  Accordingly, there is a problem that a sample containing immature granulocytes cannot be accurately analyzed or the presence of immature granulocytes per se cannot be detected by these methods.  In marketed devices, an abnormality in a scattergram due to the occurrence of 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to steps needed to create the scattergram of Kim to those used by Sakata or to use a scattergram as taught by Sakata to classify/separate the leucocytes in the method of Kim because both patents are dealing with detection of blood components that are not normally present in peripheral blood and are indicative of disease states when present and both methods use a stain that is capable of staining the nuclei of a blood cell such that there would have been an expectation that the stained cells of Kim and Sakata would have been capable of being used to detect/determine the presence of nucleated red blood cells through a graph of forward scatter and fluorescence.  Graphing the particles/dots with fluorescence along the Y-axis and forward scatter along the X-axis similar to that shown by Sakata would have been obvious since it is one of the two possibilities in order to display the information.  Finally flagging the samples with a presence of nucleated red blood cells would have been obvious to one of ordinary skill in the art at the time the application was filed in order to alert the analyst/technician to the possibility of a disease state associated with its presence.  
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive. In response to the changes in the claims, a new rejection under 35 U.S.C. 112(a) has been applied against all of the claims.  The arguments are moot with respect to this rejection.  The obviousness rejection has been substantially maintained.  

With respect to the cells being counted by Kim and the instant claims, examiner notes that the instant disclosure does not clearly identify the source and/or composition/structure of the characterization cells.  Therefore, applicant cannot eliminate/exclude nucleated red blood cells as the source of the cells measured in the predetermined feature region or exclude/eliminate what remains after nucleated red blood cells have been modified by the preprocessing steps as the actual characterization cells/particles.  Thus the cells/particles identified by Kim as nucleated red blood cells which appear in the region of the forward scatter/fluorescence dot plot that the claims require the characterization cells to appear are within the scope of the instant claims.  
With respect to the dye used by Kim, examiner cannot find where Kim discloses the use of multiple dyes that include a dye designed to specifically interact with nucleated red blood cells.  Rather examiner finds that Kim teaches the using a single vital stain (see column 6 lines 36-56) designed to stain cell nuclei in combination with a hemolytic composition designed to expose blood cell nuclei (see column 7, lines 1-28).  The fact that the leukocytes in the Kim method fluoresce can be seen in the fact that ovals are used to represent the position of leukocytes in figures such as 3C and 5C and the scatter of dots in figures 11C and 14C.   The cited Wu patent publication (2012/0282599) looking at nucleated red blood cell analysis presents some teachings relevant to the instant application and the argument that Kim does not fluorescently stain the leukocytes.  In paragraphs [0038]-[0044] Wu teaches that WBCs and nRBCs contain a relatively high concentration of DNA in their nuclei while mature RBCs do not contain DNA.  Therefore, a fluorescent dye is selected to differentiate two classes of blood cells; namely, the blood cells containing nucleic acids and the blood cells not containing nucleic acids.  The purpose of the dye is to penetrate into the cells, bind DNA with high affinity, and emit 
With respect to the arguments directed toward Sakata, the instant claims are of a scope that is not limited to a single fluorescent dye.  Thus a reagent including more than one fluorescent dye is within the scope of the instant claims.  Thus the argument is not commensurate in scope with the claims.  Claims 23-24 are not included in the art rejection but suffer from the problems of the new rejections under 35 U.S.C. 112(a).  Thus the arguments are not sufficient to overcome the rejections applied against the claims.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to methods, reagents and flow cytometry apparatus for determining the presence of nucleated red blood cells.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797